  6:19-cv-02727-DCC-KFM         Date Filed 09/23/20   Entry Number 30      Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

CaSaundra Boley,                    )           C/A No. 6:19-cv-02727-DCC-KFM
                                    )
                        Plaintiff,  )
                                    )
v.                                  )           OPINION AND ORDER
                                    )
Hanz and Franz LLC, Addy Sulley,    )
Mark Godenick,                      )
                                    )
                        Defendants. )
________________________________ )


      This matter comes before the Court on Defendant Mark Godenick’s Motion to

Dismiss, or, in the Alternative, to Sever and Strike (“Motion”). ECF No. 9. In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was referred to

United States Magistrate Judge Kevin F. McDonald for pre-trial handling and a Report

and Recommendation (“Report”). On April 3, 2020, the Magistrate Judge issued a Report

recommending that the Motion be granted. ECF No. 22. The Magistrate Judge advised

the parties of the procedures and requirements for filing objections to the Report and the

serious consequences if they failed to do so. Plaintiff filed an Objection, and Defendant

Godenick filed a Response. ECF Nos. 23, 25.

                               STANDARD OF REVIEW

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or

                                            1
  6:19-cv-02727-DCC-KFM          Date Filed 09/23/20     Entry Number 30     Page 2 of 4




modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2015) (stating

that “in the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation” (citation omitted)).

                                       DISCUSSION

       The single issue presently before the Court is whether the provisions of S.C. Code

Ann. §§ 15-36-100(B) and 15-79-125(A), which respectively impose specialized pleading

and pre-suit requirements for claims of professional negligence and medical malpractice,

apply to Plaintiff’s claims against Defendant Godenick. Defendant Godenick argues that

Plaintiff’s claims against him of common law negligence and recklessness, civil

conspiracy, and breach of medical privacy constitute professional negligence claims, and

that Plaintiff was therefore required to comply with the specialized statutory requirements.

As the Magistrate Judge noted, Plaintiff undisputedly has not complied with those

requirements. The Magistrate Judge found that Plaintiff’s suit is subject to §§ 15-36-

100(B) and 15-79-125(A) and accordingly recommends dismissal without prejudice.

       The sum total of Plaintiff’s objection is as follows:

       A dismissal of any defendant or any cause of action in this case is at odds
       with Ashcroft v. Iqball [sic], 556 U.S. 662 (2009). The plaintiff has stated
       causes of action against Godenick, which if taken as true, allow her to
       recover. The fact that Godenick went to medical school does not give him
       the blanket protection of S.C. Code 15-79-100 and 15-79-125 for any and
       every tortious act he might commit. The plaintiff alleged that Godenick
       passed around photographs of her and made sport of her to patrons of her


                                              2
  6:19-cv-02727-DCC-KFM          Date Filed 09/23/20    Entry Number 30      Page 3 of 4




       employer. None of that, of course, has anything to do with any medical
       decision Godenick did or did not make.1

ECF No. 23 at 1. This argument essentially restates the arguments found in Plaintiff’s

Response to the Motion, which were previously addressed by the Magistrate Judge.

       This Court agrees with the Magistrate Judge’s conclusions for substantially the

same reasons set forth in the Report. The instant case, which involves Defendant

Godenick’s alleged breach of Plaintiff’s patient confidentiality, is distinguishable from

Dawkins v. Union Hosp. Dist., 758 S.E.2d 501 (S.C. 2014). The alleged injury to Plaintiff

unquestionably arose out of the doctor-patient relationship between herself and

Defendant Godenick. Indeed, the Complaint styles its ninth cause of action as “Breach

of Medical Privacy” and alleges that the confidential information was entrusted by Plaintiff

to Defendant Godenick “[i]n the scope of the doctor-patient relationship.” ECF No. 1-1 at

10. This is in contrast with Dawkins, where the plaintiff “had not begun receiving medical

care at the time of her injury.” 758 S.E.2d at 505. The Court cannot find that Defendant

Godenick’s treatment of Plaintiff “[i]n the scope of the doctor-patient relationship,” ECF

No. 1-1 at 10, however allegedly inadequate or improper, was merely “nonmedical,

administrative, ministerial, or routine,” Dawkins, 758 S.E.2d at 504. In addition, Dawkins

and many of the cases cited therein involved premises liability claims, which differ

significantly from Plaintiff’s claims of negligence, recklessness,2 and breach of medical



       1
         The Court does not construe Plaintiff’s argument that it would be burdensome to
file a new action in state court as a specific objection to the Report, as it does not appear
to allege any error by the Magistrate Judge. See ECF No. 23 at 1–2.
       2
        Plaintiff’s claim for common law negligence and recklessness against Defendant
Godenick is based on the same conduct as her claim for breach of medical privacy, i.e.,
“sharing confidential medical information without a patient’s consent.” ECF No. 1-1 at 6.
                                             3
  6:19-cv-02727-DCC-KFM         Date Filed 09/23/20   Entry Number 30     Page 4 of 4




privacy. Plaintiff cites no applicable law in which the same result was reached in a non-

premises case, or otherwise suggesting that the result reached in Dawkins would be

appropriate here.

      In sum, the Court finds that the Dawkins holding does not excuse Plaintiff’s action

from the statutory requirements of §§ 15-36-100(B) and 15-79-125(A). Plaintiff’s claims

against Defendant Godenick are properly characterized as professional negligence

and/or medical malpractice claims and dismissal without prejudice is warranted. See ECF

No. 22 at 8–9 (citing statute and cases).

                                     CONCLUSION

      For the reasons set forth above, the Court ADOPTS the Report, OVERRULES

Plaintiff’s Objection, and DISMISSES WITHOUT PREJUDICE all claims against

Defendant Godenick. Because Defendant’s motion for dismissal is granted, the Court

does not reach the alternative motion to sever and strike.

      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
September 23, 2020
Spartanburg, South Carolina




The Court therefore finds that, however styled, both claims are subject to the same
analysis.
                                            4
